                                                          Case 2:17-cv-03052-JCM-GWF Document 43 Filed 08/09/19 Page 1 of 3



                                                           1   Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                           2
                                                               Katie M. Weber, Esq.
                                                           3   Nevada Bar No. 11736
                                                               SMITH LARSEN & WIXOM
                                                           4   Hills Center Business Park
                                                               1935 Village Center Circle
                                                           5
                                                               Las Vegas, Nevada 89134
                                                           6   Tel: (702) 252-5002
                                                               Fax: (702) 252-5006
                                                           7   Email: kfl@slwlaw.com
                                                                       kw@slwlaw.com
                                                           8
                                                               Attorneys for Plaintiff
                                                           9   JPMorgan Chase Bank, N.A.

                                                          10                             UNITED STATES DISTRICT COURT\
                                                          11                                       DISTRICT OF NEVADA
SMITH LARSEN & WIXOM




                                                          12   JPMORGAN CHASE BANK, N.A.,
                                                                                                                      Case No.: 2:17-cv-03052-JCM-GWF
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                                                                                      Plaintiff,
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                               v.
                              ATTORNEYS




                                                          15                                                          STIPULATION AND [PROPOSED]
                                                               SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                               limited liability company; SIERRA RANCH                ORDER FOR DISMISSAL WITH
                                                          16
                                                               HOMEOWNERS ASSOCIATION, a Nevada                       PREJUDICE OF DEFENDANT
                                                          17   non-profit corporation; ILIANA HURTADO, an             SIERRA RANCH HOMEOWNERS
                                                               individual,                                            ASSOCIATION ONLY
                                                          18
                                                                                      Defendants.
                                                          19

                                                          20

                                                          21
                                                                      Plaintiff JPMorgan Chase Bank, N.A. (“Chase”), and Defendant Sierra Ranch

                                                          22   Homeowners Association (“Sierra Ranch”) (collectively, the “Parties”), by and through their

                                                          23   respective counsel of record, hereby stipulate and agree as follows:
                                                          24
                                                                      1.      This action concerns a lien foreclosure sale (the “HOA Foreclosure Sale”)
                                                          25
                                                               conducted by Leach Kern Gruchow Anderson Song, LTD. (“Leach Kern”), on behalf of Sierra
                                                          26

                                                          27
                                                               Ranch, on December 12, 2013, with respect to certain real property commonly known as 216

                                                          28   Icy River Ave., North Las Vegas, NV 89031 (APN 124-27-612-016) (the “Property”).


                                                                                                              1
                                                          Case 2:17-cv-03052-JCM-GWF Document 43 Filed 08/09/19 Page 2 of 3



                                                           1          2.      As it relates to the Parties, a dispute arose regarding the validity of the HOA
                                                           2
                                                               Foreclosure Sale.
                                                           3
                                                                      3.      This Stipulation and Order is the result of a compromise resolution of this action
                                                           4
                                                               and shall not constitute or be construed as an admission of the facts or legal conclusions at issue
                                                           5

                                                           6   in this action, or an admission as to the validity of the allegations in future actions.

                                                           7          4.      The Parties have resolved all of their claims and disputes, and stipulate and agree
                                                           8
                                                               to the dismissal of all claims among them, with prejudice, with each party to bear its own
                                                           9
                                                               attorneys’ fees and costs.
                                                          10
                                                                      5.      Chase and its servicer, Select Portfolio Servicing, Inc., maintain that they are the
                                                          11
SMITH LARSEN & WIXOM




                                                          12   proper recipients of the funds held as excess proceeds by Leach Kern, in the amount of
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13   $9,557.33, as a result of the HOA Foreclosure Sale.
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                               Dated this 9th day of August, 2019.                  Dated this 9th day of August, 2019.
                              ATTORNEYS




                                                          15
                                                               SMITH LARSEN & WIXOM                                 LEACH KERN GRUCHOW ANDERSON
                                                          16                                                        SONG
                                                          17
                                                               /s/ Katie M. Weber                                   /s/ Ryan D. Hastings
                                                          18   Kent F. Larsen, Esq.                                 Sean L. Anderson, Esq.
                                                               Nevada Bar No. 3463                                  Nevada Bar No. 7259
                                                          19   Katie M. Weber, Esq.                                 Ryan D. Hastings, Esq.
                                                               Nevada Bar No. 11736                                 Nevada Bar No. 12394
                                                          20
                                                               1935 Village Center Circle                           2525 Box Canyon Dr.
                                                          21   Las Vegas, Nevada 89134                              Las Vegas, Nevada 89128
                                                               Attorneys for Plaintiff                              Attorneys for Defendant
                                                          22   JPMorgan Chase Bank, N.A.                            Sierra Ranch Homeowners Association
                                                          23

                                                          24                                                ORDER

                                                          25          Based on the above stipulation between Plaintiff JPMorgan Chase Bank, N.A.
                                                          26
                                                               (“Chase”), and Defendant Sierra Ranch Homeowners Association (“Sierra Ranch”), and good
                                                          27
                                                               cause appearing therefore,
                                                          28



                                                                                                                2
                                                          Case 2:17-cv-03052-JCM-GWF Document 43 Filed 08/09/19 Page 3 of 3



                                                           1                                          JPMorgan Chase Bank, N.A. v. SFR Investments Pool 1, LLC, et al.
                                                                                                                                  Case No. 2:17-cv-03052-JCM-GWF
                                                           2
                                                                        IT IS HEREBY ORDERED that all claims brought by Chase as against Sierra Ranch
                                                           3
                                                               are dismissed with prejudice.
                                                           4
                                                                        IT IS FURTHER ORDERED that each party shall bear its own attorneys’ fees and
                                                           5

                                                           6   costs.

                                                           7            IT IS FURTHER ORDERED that Leach Kern Gruchow Anderson Song, Inc. shall
                                                           8
                                                               disburse the $9,557.33 in excess proceeds from the HOA Foreclosure Sale to Chase or its
                                                           9
                                                               servicer, Select Portfolio Servicing, Inc.
                                                          10

                                                          11
                                                                        IT IS SO ORDERED.
SMITH LARSEN & WIXOM




                                                          12
                                                                                                                      ________________________________
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13                                                          UNITED STATES DISTRICT JUDGE
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14                                                                August 13, 2019
                              ATTORNEYS




                                                                                                                      DATE:__________________________
                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                               3
